In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-677V
                                     Filed: January 27, 2015
                                           Unpublished

****************************
EDDIE DAVID DUKES,                       *
                                         *
                    Petitioner,          *     Joint Stipulation on Damages;
                                         *     Influenza Vaccine or Flu Vaccine;
                                         *     Guillain-Barré Syndrome (GBS);
SECRETARY OF HEALTH                      *     Special Processing Unit
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
                                         *
****************************
James Griffin, Lewis, Babcock & Griffin, LLP, Columbia, SC, for petitioner.
Lynn Ricciardella, US Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Vowell, Chief Special Master:

        On July 29, 2014, Eddie David Dukes filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that he suffered Guillain-Barré syndrome
(GBS) resulting from the influenza vaccine he received on September 13, 2011.
Petition at 1; Stipulation, filed Jan. 27, 2015, ¶ 4. Petitioner further alleges that he
experienced the residual effects of GBS for more than six months, has filed no other
action for this injury, and has received no prior award or settlement. Petition, ¶¶ 6-8;
Stipulation, ¶¶ 4-5. Respondent denies that the influenza vaccination caused
petitioner’s GBS or any other injury. Stipulation, ¶ 6.




1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
January 27, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

       Respondent agrees to pay petitioner a lump sum of $175,000.00 in the form of a
check payable to petitioner. Stipulation, ¶ 8. This amount represents compensation for
all damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
                                                      2
Case 1:14-vv-00677-UNJ Document 15 Filed 01/27/15 Page 1 of 5
Case 1:14-vv-00677-UNJ Document 15 Filed 01/27/15 Page 2 of 5
Case 1:14-vv-00677-UNJ Document 15 Filed 01/27/15 Page 3 of 5
Case 1:14-vv-00677-UNJ Document 15 Filed 01/27/15 Page 4 of 5
Case 1:14-vv-00677-UNJ Document 15 Filed 01/27/15 Page 5 of 5